Citation Nr: 0738966	
Decision Date: 12/11/07    Archive Date: 12/19/07	

DOCKET NO.  05-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee subluxation with chondromalacia. 

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected right 
knee subluxation with chondromalacia.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected right 
knee subluxation with chondromalacia.

4.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected right knee 
subluxation with chondromalacia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Columbia, South Carolina, that denied entitlement to 
the benefits sought.

Information of record reveals the veteran testified at a July 
2005 hearing before a Veterans Law Judge in Washington, D.C.  
The veteran was advised in a November 2006 letter that the 
presiding judge was no longer with the Board.  He was given 
the option to request a new Board hearing within 30 days.  
The veteran did not reply in that time frame and thus a new 
Board hearing need not be scheduled.

This case was previously before the Board in December 2006 at 
which time it was remanded for further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  However, 
the Board notes that mention was made in the remand that 
during the Board hearing in July 2005, the veteran appeared 
to be raising a separate claim for scarring involving the 
right knee.  This matter is again called to the attention of 
the RO.  



FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  Any current left knee disorder is not shown to be related 
to the veteran's active service or to his service-connected 
right knee subluxation with chondromalacia.

3.  Any current low back disorder is not shown to be related 
to the veteran's active service or to his service-connected 
right knee subluxation with chondromalacia.

4.  Any current bilateral hip disorder is not shown to be 
causally related to the veteran's active service or to his 
service-connected right knee subluxation with chondromalacia.

5.  Any current arthritis is not shown to be causally related 
to the veteran's active service or to his service-connected 
right knee subluxation with chondromalacia.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder, to include 
as secondary to service-connected right knee subluxation with 
chondromalacia, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

2.  Service connection for a low back disorder, to include as 
secondary to service-connected  right knee subluxation with 
chondromalacia, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.  The criteria for service connection for a bilateral hip 
disorder, to include as secondary to service-connected right 
knee subluxation with chondromalacia, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp., 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The criteria for service connection for arthritis, to 
include as secondary to service-connected right knee 
subluxation with chondromalacia, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3. 159, and 
3.326 (a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
noticed from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159 
(b) (1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Communications of record from VA satisfy these mandates.  In 
various communications between 2003 and 2007, particularly 
one dated in January 2007, the veteran was informed of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  In the 
January 2007 statement he was specifically asked to submit 
evidence and/or information in his possession.  

Letters dated in July and September 2003 provided 
sufficiently legal notice prior to the initial decision by 
the RO in this matter in January 2004.  

With regard to the duty to assist the veteran, the Board 
notes that the veteran's service medical records and all 
identified post service treatment records have been obtained.  
Further, the veteran has been provided a VA examination with 
a medical opinion.  Also, the veteran had the opportunity to 
provide testimony on his own behalf at a hearing in 
Washington, D.C., with a Veterans Law Judge in July 2005.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to notify or assist 
him in the development of his claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
service.  38 U.S.C.A. § 3.303 (d).

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Accord Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered as part of the original condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the base line level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310 (a) (b) (2007).




Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).  

The veteran and his representative essentially maintain that 
he has arthritis due to service, and he has back, left knee, 
and bilateral hip disorders that are directly related to his 
service-connected right knee subluxation with chondromalacia.  
The Board initially notes that as a lay person, the veteran 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between the service-connected  right knee 
subluxation and chondromalacia on the one hand and back, left 
knee, arthritis, and bilateral hip disorders on the other 
hand.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

The service medical records are without reference to 
complaints or findings indicative of the presence of a left 
knee disorder, a low back disorder, a bilateral hip disorder, 
or arthritis other than involving the right knee.  

A review of the evidence of record reveals that service 
connection is in effect for:  right knee subluxation with 
chondromalacia, rated as 20 percent disabling from May 21, 
2002; and traumatic arthritis of the right knee, rated as 10 
percent disabling from 8/21/2002.  A combined disability of 
30 percent has been in effect since that same date.

The post service medical evidence of record reveals that at 
the time of a July 2002 joints examination, there was no 
reference to the left knee, the hips, or the back.  The focus 
of the examination was the service-connected right knee 
disability.  

At the time of an October 2003 joints examination, it was 
reported the veteran was a recently retired waste water 
treatment plant operator who had had no job restrictions.  
The focus of the examination was on the right knee.  No 
reference was made to the back, the hips, or the left knee.  

Reports of VA outpatient visits include one dated November 
2003 at which time notation was made of gait disturbance.  X-
ray studies of the lumbar spine showed lumbar scoliosis.  

Private medical evidence of record includes an August 2005 
statement from a private physician who evaluated the veteran 
for a chief complaint of right knee pain, swelling, and 
giving way.  Examination revealed a mildly antalgic gait.  No 
reference was made to problems with the left knee, the hips, 
or the back.  X-ray studies were taken of the right knee only 
and the assessment was right knee post-traumatic arthritis, 
status post patellar dislocation with reconstruction.  

The veteran was accorded a rating examination by a VA 
physician in July 2007.  The claims file was reviewed by the 
examiner.  The examiner noted that since the surgery in 1973 
for repair of a torn meniscus and torn ligament, the veteran 
had complained of recurrent catching and occasional swelling 
of the knee.  He wore a soft brace and he used Ibuprofen for 
his pain.  He reported that he limped intermittently during 
episodes of swelling, but the examiner stated there was no 
limp apparent at the present time.  The veteran showed normal 
posture and gait without any assistive devices except for a 
soft brace on the right knee.  During the last 7 or 8 years, 
the veteran began having intermittent pain in the left knee, 
both hips, and the back, especially with lengthy walking or 
standing.  He stated he could only walk 6 to 8 blocks before 
needing to rest.  Activities of daily living were not 
impaired.  Work activities were limited by right knee issues, 
but not the other joints.

Examination findings were recorded and impressions were made 
of:  prior right knee surgery; and normal examination of left 
knee, both hips, and lumbar spine with pending X-rays to 
determine presence or absence of arthritis.  

Those X-ray studies showed moderate left lumbar scoliosis 
with degenerative disc and facet disease of the lower lumbar 
spine.  The studies of the hips were normal.  The studies of 
the knees showed early bilateral osteoarthritis, greater on 
the right than on the left.  

The examiner opined that given the absence of any 
demonstrable gait or abnormality, it was his opinion that 
"any abnormalities found in X-ray are less than 50 percent 
likely to be secondary to his right knee condition and more 
likely related to the subsequent 30 plus years of physical 
employment."  

A review of the record reveals no opinion to the contrary 
regarding the etiology of any current left knee, hip, or back 
disorder, or arthritis in joints other than the right knee.  
The VA physician who examined the veteran in July 2007 
indicated that he had reviewed the entire record and he did 
not find a causal relationship between the veteran's service-
connected right knee subluxation with chondromalacia and the 
claimed disabilities.  This probative evidence clearly weighs 
against the claim.

The Board recognizes the veteran's belief that the service-
connected right knee subluxation with chondromalacia is 
responsible for his developing problems in other joints, 
particularly the back, the hips, and the left knee.  However, 
as noted above, the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion as 
to whether the service-connected right knee subluxation has 
caused or aggravated the back, the hips, the left knee, or 
arthritis.  Therefore, the veteran's opinion is not entitled 
to any probative value.  See Connolly v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  

In view of the foregoing, the Board finds that the evidence 
is against the claims for service connection for a left knee 
disorder, a low back disorder, a bilateral hip disorder, and 
arthritis, to include as secondary to the veteran's service-
connected right knee subluxation with chondromalacia.


ORDER

Service connection for a left knee disorder, to include as 
secondary to service-connected right knee subluxation with 
chondromalacia, is denied.

Service connection for a low back disorder, to include as 
secondary to service-connected right knee subluxation with 
chondromalacia, is denied.

Service connection for a bilateral hip disorder, to include 
as secondary to service-connected right knee subluxation with 
chondromalacia, is denied.

Service connection for arthritis, to include as secondary to 
service-connected right knee subluxation with chondromalacia, 
is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


